Order entered September 30, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01426-CV

                    IN THE MATTER OF R.M.H. AND J.M.H., CHILDREN

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 219-53202-98

                                           ORDER
       On January 10, 2014, this Court filed appellant’s brief. On January 21, 2014, due to

deficiencies in the brief, we directed appellant to file an amended brief by January 31, 2014. On

January 31, 2014, appellant filed a motion for extension of time to file an amended brief, but

instead of filing it in this Court, she filed it in the Supreme Court of Texas. This Court was

unaware of the motion for extension until notified today by the supreme court. This case is

currently set for submission on October 22, 2014.

       We GRANT appellant’s motion for extension of time to file an amended brief and extend

the time for appellant to file her amended brief to October 20, 2014. If the amended brief is not

filed on or before October 20, 2014, the appeal will be submitted on appellant’s brief filed on

January 10, 2014.

                                                     /s/   MOLLY FRANCIS
                                                           PRESIDING JUSTICE